RAY, District Judge.
The reissued letters patent in suit, to George F. Russell, No. 11,282, dated November 15, 1892, long since expired, and there can be no injunction.
In deciding this case (217 Fed. 57), attention was centered on the Panzl patent, and the question whether defendant was using that patented composition, or the Russell composition, and lost sight of the fact that defendant had used the Russell patented composition in certain cases and for certain lengths of time, and hence was an infringer.
The motion is granted, and the decree dismissing the bill vacated, but only one-half costs and disbursements are allowed, as both parties succeed in part.
In the decree for complainant, signed and filed herewith, I have found it necessary to state the facts as to infringing acts, and it is not necessary to repeat them here.